FOTI, J.,
dissenting. While I agree that the matter should be reversed and remanded, I must respectfully disagree with the majority’s decision to consider this appeal on its merits and to remand it for “further consideration of the exemption claim.”
“If a party shall fail to defend against an appeal with proper diligence, the court may set aside in whole or in part the judgment under attack, with costs, and direct the entry of an appropriate final judgment by the trial court against the party guilty of the failure. . . .” Practice Book (1998 Rev.) § 85-1, formerly § 4184A. Other “[ajctions which may result in the imposition of sanctions include, but are not limited to, the following: (1) Failure to comply with rules and orders of the court. . . .” Practice Book (1998 Rev.) § 85-2, formerly § 4184B.
In addition to the power to sanction conferred by published rules of the court, courts have an inherent *510power that exists independently of the rules “because of the control that must necessarily be vested in courts in order for them to be able to manage their own affairs so as to achieve an orderly and expeditious disposition of cases.” (Internal quotation marks omitted.) Srager v. Koenig, 42 Conn. App. 617, 620, 681 A.2d 323, cert. denied, 239 Conn. 935, 936, 684 A.2d 709 (1996); Feuerman v. Feuerman, 39 Conn. App. 775, 777, 667 A.2d 802 (1995). The inherent powers of courts are those that are necessary to the exercise of all others. In the Matter of Presnick, 19 Conn. App. 340, 347, 563 A.2d 299, cert. denied, 213 Conn. 801, 567 A.2d 833 (1989).
By failing to file a brief and by failing to appear before this court on February 25, 1998, the defendant, an attorney, has not only failed to defend against this appeal with proper diligence, but has also shown his disregard of appellate procedure and lack of respect for this court.
I would set aside the judgment and remand the matter to the trial court with direction to deny the defendant’s claim of exemption from execution.